REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 6/23/2022.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 8/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 8/19/2021 is withdrawn.  Claims 3-7 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7, 11, 13 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 32, the closest prior art are WO 2017 121608 of Gadermaier et al and “Cavity nonlinear optics with layered materials” of  Fryett et al; Nanophotonics 2018; 7(2): p355–370; (Feb. 2018).

Regarding Claim 1, Gadermaier teaches an optical device configured to receive an input light and generate an output light, the optical device comprising an optical cavity comprising a black phosphorous layer on a dielectric gate layer, the dielectric gate layer being above a substrate; the black phosphorus layer having a set thickness and voltage-controllable doping levels, and a voltage input on the black phosphorous layer configured to receive a control voltage applied across the black phosphorous layer to vary a doping level of the black phosphorous layer, wherein variation of the doping level of the black phosphorous layer modulates, based on the set thickness and a polarization state of the input light, a) a phase of the input light, b) an amplitude of the input light, or c) a polarization of the input light or a combination thereof; wherein a control voltage applied across the black phosphorous layer and the substrate; wherein: the optical cavity includes a top and a bottom reflector; the top reflector is placed on the black phosphorous layer, the bottom reflector is placed on the substrate.  Fryett teaches an optical cavity with black phosphorous, wherein:  the top reflector comprises a plurality of top layers, each top layer including a pair of a first top reflector layer and a second top reflector layer placed on the first top reflector layer, the first and the second top reflector layers being made of different materials, and the bottom reflector comprises a plurality of bottom layers, each bottom layer including a pair of a first bottom reflector layer and a second bottom reflector layer placed on the first bottom reflector layer, the first and the second bottom reflector layer being made from different materials.

But none of them teaches that wherein each first top reflector layer comprises SiO2, each first bottom reflector layer comprises AIA s, and each second bottom reflector layer comprises Al0.1Ga0.9.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical device further comprising:
wherein each first top reflector layer comprises SiO2, each first bottom reflector layer comprises AIA s, and each second bottom reflector layer comprises Al0.1Ga0.9,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-7, 11, 13 and 21 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872